

 
 

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT


 
   This First Amendment to Employment Agreement (this “First Amendment”) is made
and entered into on October 15, 2009, effective as of January 2, 2009 by and
between American Development & Investment Fund, Inc., a Nevada corporation (the
"Company"), and Gary D. Lewis ("Employee").
 
 
RECITALS
 
A.  
The parties are parties to that certain Employment Agreement, dated January 1,
2009, (the “Agreement”), pursuant to which the Company hired Employee as its
Chairman of the Board of Directors, as more particularly described therein.
Capitalized terms not defined herein shall have the meaning ascribed to such
terms in the Agreement.



B.  
The Parties anticipated that during 2009 the Company would close on additional
funding for acquisitions and working capital, and would acquire one or more
operating subsidiaries which would require the full-time services of Employee.



 
C.  
The parties wish to amend the Agreement in accordance with the terms and
conditions of this First Amendment.

 
 
     Therefore, the parties agree as follows:
 
 
1.  
The effective date of the salary payments under the Employment Agreement shall
be the first day of the month following the closing of the first acquisition by
the Company. During the period from January 1, 2009 through December 31, 2009,
Employee shall provide consulting services to the Company from time to time as
needed, on a part-time basis, through Bainbridge Ventures, Inc. and Bainbridge
Ventures, Inc. shall be compensated for such consulting services during 2009 in
the total amount of $160,000.  During the period from January 1, 2010 through
the first day of the month following the closing of the first acquisition by the
Company, Employee shall provide consulting services to the Company from time to
time as needed, on a part-time basis, through Bainbridge Ventures, Inc. and
Bainbridge Ventures, Inc. shall be compensated for such consulting services in
the amount of $20,000 per month for January, February and March, 2010 and
thereafter at the annual rate of $325,000.

 
 
Notwithstanding the foregoing, any payment to Bainbridge Ventures, Inc. for
consulting services rendered by Employee prior to the closing of the first
acquisition by the Company shall not relieve the Company of any other of its
obligations to Employee under this Agreement, including but not limited to other
parts of Section 3 of this Agreement and this Agreement shall remain in full
force and effect.
 
 
 
1

--------------------------------------------------------------------------------

 


 
 
     2. Section 3 (a) is hereby deleted and replaced as follows:
 
 
3.Compensation, Expenses and Benefits.
 
As full compensation for Employee’s performance of his duties pursuant to this
Agreement, the Company shall pay Employee during the term of this Agreement, and
Employee shall accept as full payment for such performance, the following
aggregate amounts and benefits, and on the terms set forth in this Agreement:
 
       (a) Salary. As salary for Employee’s services to be rendered under this
Agreement, the Company shall pay Employee in advance in cash, as follows:


Beginning January 1st 2011 and for all periods under this Agreement thereafter,
Employee’s annual salary of $325,000 shall increase each January 1st by the
greater of (i) 8%, (ii) the percentage increase in the Consumer Price Index
during the previous twelve month period or (iii) an amount determined by the
Company’s Board of Directors.   For purposes of this Section 3 of this Agreement
the Consumer Price Index shall refer to the percentage change (increases only)
of the Consumer Price Index ("CPI"), all items, for urban wage earners and
clerical workers U.S. City average, all items, as compiled by the United States
Department of Labor, Bureau of Labor Statistics, Washington, D.C., or its
successor index


The Company shall pay the amount owed to Employee under this Section 3(a) as his
monthly salary no later than the 25th day of the preceding month.


 
 3. Except as otherwise modified within this First Amendment, all terms and
conditions of this Agreement shall continue in full force and effect.
 
 IN WITNESS WHEREOF, the Company and Employee have duly executed this Agreement
as of the date and year first above written.


American Development & Investment Fund, Inc.




                                                                                                                                                                                               
 ___Robert Hipple__________________
                                                                                                                                                                      By:  Robert
Hipple
                                                                                                                                  
Its:  Corporate Counsel





 
                                                                                                                                                                                                 __Gary
D. Lewis___________________
                                                                                                                                                                                                  
Gary D. Lewis



-- 


 
2 

--------------------------------------------------------------------------------

 
